—Judgment unanimously affirmed. Memorandum: Defendant was convicted after a jury trial of manslaughter in the first degree (Penal Law § 125.20) and sentenced to an indeterminate term of 81/s to 25 years. The contention of defendant that the verdict is against the weight of the evidence is without merit (see, People v Bleakley, 69 NY2d 490, 495). Although the two isolated remarks by the prosecutor on summation may have been inappropriate, the contention of defendant that they deprived him of a fair trial is not preserved for our review (see, CPL 470.05 [2]). Further, were we to reach the merits, we would conclude that, given the overwhelming evidence of defendant’s guilt, the *956prosecutor’s conduct did not cause such substantial prejudice to defendant as to deprive him of a fair trial (see, People v Rubin, 101 AD2d 71, 77-78; People v McCormick, 100 AD2d 723). In light of the nature of the crime, we conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Fricano, J. — Manslaughter, 1st Degree.) Present — Pine, J. P., Lawton, Wesley, Davis and Boehm, JJ.